DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an optical true time delay (TTD) control device for controllably altering the transit time of an optical beam traveling through the device, the device comprising: 5an optically transparent reflection cavity for receiving the optical beam; first and second opposing mirrored surfaces on the reflection cavity so that during operation the optical beam reflects between the mirrored surfaces as the optical beam travels a path through the reflection cavity; an input Micro-Electrical-Mechanical System (MEMS) Micromirror Array (MMA) 10comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an entrance angle at which the optical beam enters the reflection cavity to controllably alter a number of reflections off the opposing mirrored surface thereby controllably altering a path length and a transit time to travel through the reflection cavity; 15and an output MEMS MMA comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an exit angle at which the optical beam leaves the reflection cavity, 20wherein said input and output MEMS MMA mirrors are further responsive to command signals to translate each illuminated mirror in a third axis orthogonal to the plane containing the first and second orthogonal axis to fine tune the path length and transit time.
Due to their dependency, claims 2-14 are necessarily allowable.
Regarding independent claim 15, the prior art of record neither shows nor suggest an optical true time delay (TTD) control device for controllably altering the transit time of an optical beam traveling through the device, the device comprising: 10an optically transparent reflection cavity for receiving the optical beam; first and second opposing surfaces on the reflection cavity, each surface comprising a plurality of interior Micro-Electrical-Mechanical System (MEMS) Micromirror Array (MMAs) comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second 15orthogonal axes to controllably alter an angle of reflection to reflect off of the next interior MEMS MMA on the opposing mirror surface so that during operation the optical beam reflects between the surfaces as the optical beam travels a path through the reflection cavity; an input Micro-Electrical-Mechanical System (MEMS) Micromirror Array (MMA) 20comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an entrance angle at which the optical beam enters the reflection cavity to controllably alter a number of reflections off the interior MEMS MMMs that line the opposing surfaces thereby controllably altering a path length and a transit time to travel 25through the reflection cavity; and an output MEMS MMA comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an exit angle at which the optical beam 18 Attorney Docket No. 1547.834US1Client Ref. No. 19-12982-US-NPleaves the reflection cavity, wherein said input, output and interior MEMS MMA mirrors are further responsive to command signals to translate each illuminated mirror in a third axis orthogonal to the plane containing the first and second orthogonal axis to fine tune the path length and transit 5time.
Due to their dependency, claim 16 is necessarily allowable.
Regarding independent claim 17, the prior art of record neither shows nor suggest an optical true time delay (TTD) control device for controllably altering the transit 15time of an optical beam traveling through the device, the device comprising: an optically transparent reflection cavity for receiving the optical beam; first and second opposing mirrored surfaces on the reflection cavity; an input Micro-Electrical-Mechanical System (MEMS) Micromirror Array (MMA) comprising a plurality of independently and continuously controllable mirrors responsive 20to command signals to segment the array into a plurality of segments each comprising one or more mirrors and within each segment to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an entrance angle at which a channel optical beam enters the reflection cavity to controllably alter a number of reflections off the opposing mirrored surface thereby controllably altering a path length and a transit time through the 25reflection cavity for each channel optical beam to travel through the reflection cavity; and an output MEMS MMA comprising a plurality of independently and continuously controllable mirrors responsive to command signals to tip and tilt each illuminated mirror about first and second orthogonal axes to alter an exit angle at which each channel optical 19 Attorney Docket No. 1547.834US1Client Ref. No. 19-12982-US-NPbeam leaves the reflection cavity, wherein said input and output MEMS MMA mirrors are further responsive to command signals to translate each illuminated mirror in a third axis orthogonal to the plane containing the first and second orthogonal axis to fine tune the path length and transit time.
Due to their dependency, claims 18-20 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879